Opinion filed April 24, 2014




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-14-00105-CR
                                   __________

                           IN RE DAVID LAWHONE


                           Original Mandamus Proceeding


                      MEMORANDUM OPINION
       Relator, David Lawhone, has filed a petition for writ of mandamus in which
he requests the court of appeals to direct the Respondent, the Midland County
District Clerk, to enter a judgment nunc pro tunc giving him credit for time spent
in custody. See Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004). We
dismiss for want of jurisdiction.
       Relator asserts that he is entitled to credit in cause no. CR40354 in the 385th
District Court of Midland County from July 2, 2012, to September 17, 2012—time
that he claims to have spent in custody in Ector County after a hold had been
placed on him by Midland County Pretrial Services for cause no. CR40354. In all
criminal cases, the judge of the court in which the defendant is convicted “shall
give” the defendant credit on his sentence for the time he spent “in jail for the case
. . . excluding confinement served as a condition of community supervision, from
the time of his arrest and confinement until his sentence by the trial court.” TEX.
CODE CRIM. PROC. ANN. art. 42.03, § 2(a)(1) (West Supp. 2013).
      However, Relator seeks a writ of mandamus from this court compelling the
district clerk to perform an act. As a court of appeals, this court has no general
writ power over a person other than a judge of a district or county court unless the
issuance of the writ is necessary to enforce this court’s jurisdiction. See TEX.
GOV’T CODE ANN. § 22.221 (West 2004). A court of appeals has no jurisdiction to
issue a writ of mandamus against a trial court clerk unless necessary to enforce its
jurisdiction. In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st
Dist.] 1999, orig. proceeding). The writ of mandamus requested by Relator does
not relate to the enforcement of this court’s jurisdiction. Therefore, we do not have
jurisdiction to issue a writ of mandamus against the district clerk.
      Accordingly, the petition for writ of mandamus is dismissed for want of
jurisdiction.


                                                     PER CURIAM


April 24, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2